Title: From George Washington to William Craik, 19 March 1789
From: Washington, George
To: Craik, William

 

Dear Sir,
Mount Vernon March 19th 1789

This letter will be handed to you by Mr Dunnington (my tenant in Charles City) who can, more fully than I, explain to you the nature and circumstances of some disputes in which the land he lives on is involved. To enable him to do it more clearly I enclose you a plot of the Land. Two matters it seems will call for your attention—namely to dispossess one Perry of part of my property which he holds under a younger Patent—and to secure for my benefit vacant land within the heart of my tract, which one Stromat has surveyed; but not having complied with the tenor of your Laws is subject to a Proclamation warrent—by which I may still avoid the evil which his possession of the Land would incur. To effect the last, will require secrecy and dispatch; for should it transpire that I am about to take out a Proclamation Warrent he would no doubt be beforehand with me. I submit these matters to you, under the uncertainty of not knowing what Steps are proper for me to take—and indeed, circumstanced as I am at this moment, because I have not time to take them—The Proclamation Warrent Mr Dunnington says will cost 31/3 but as I have no certainty that it can be obtained; as I mean to proceed upon sure ground in both cases; and for a stranger reason than either, because I have it not; I send you no money at this time, to prosecute these matters if in your Judgment it shall appear advisable to prosecute them—For the fact is, it would have been for my interest to have sunk my demand altogether upon Adams rather than to have taken his Land having paid more than the worth of it to others to relieve it from the Incumbrances which were on it. Under these circumstances I feel sore and very unwilling to open more sources of expenditure. I am Dr Sir Yr Friend & Obedt Servt

Go: Washington

